Citation Nr: 1759869	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to a disability rating of 30 percent for a chronic skin disability prior to April 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, November 1976 to November 1980, and October 1990 to October 2001, with additional inactive service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2015 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Jackson, Mississippi, RO has jurisdiction over this case.  The Veteran appeared before the undersigned during a March 2017 hearing.  A transcript of the hearing is of record. 

The February 2015 rating decision granted a 30 percent rating for the Veteran's chronic skin disability, from April 2014. In a March 2015 letter, the Veteran indicated that he "was NOT taking issue with the . . . assigned 30% evaluation," but that he believed the rating was warranted from the date of his August 2012 claim.  As the Veteran has expressly indicated that he was satisfied with the 30 percent rating assigned for his service-connected chronic skin disability, the issue on appeal is limited to whether the Veteran was entitled to an increased rating of no more than 30 percent prior to April 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has re-characterized the Veteran's claim on appeal as such.  


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the Veteran was entitled to a rating of 30 percent for his chronic skin disability from the date of his claim.


CONCLUSION OF LAW

The criteria for the award of a rating of 30 percent for a chronic skin disability from August 30, 2012, for have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2015 letter, the Veteran stated that the wished to withdraw his claim for a rating in excess of 30 for his chronic skin disability, but continue with a claim for an effective date prior to April 2014 for the 30 percent rating.  As stated above, the Board has interpreted the Veteran's letter as an express intent to limit the issue on appeal to whether he was entitled to an increased rating of no higher than 30 percent under Diagnostic Code 7806 prior to April 2014.  AB, 6 Vet. App. at 38 (1993).  

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7806, dermatitis that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  See 38 C.F.R. § 4.118.

Affording the Veteran the benefit of the doubt, the evidence of record indicates that the Veteran was entitled to a rating of 30 percent for his chronic skin disability from August 30, 2012, the date of his claim.  The Veteran's testimony during his March 2017 hearing, in addition to lay statements provided by those close to the Veteran, support this finding.  The Board notes the September 2012 VA examination to assess the severity of his chronic skin disability (which includes statements such as "[t]here is less than 0% exposed area affected"), but finds, affording the Veteran the benefit of the doubt, that the evidence of record indicates that the Veteran's chronic skin disability warranted a 30 percent rating from the date of his claim for an increase.


ORDER

Entitlement a disability rating of 30 percent for a chronic skin disability from August 30, 2012, is granted.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


